     Case 1:19-cv-01526-NONE-JLT Document 23 Filed 08/12/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MARCEL MONJI,                                       No. 1:19-cv-01526-LJO-JLT
11                        Plaintiff,
12            v.                                          ORDER GRANTING MOTION TO DISMISS
                                                          WITH LEAVE TO AMEND
13    COUNTY OF KERN, a public entity, et
      al.,                                                (Doc. No. 12)
14
                          Defendants.
15

16

17          Defendant Kern County Hospital Authority (“KCHA”) moves to dismiss Plaintiff Marcel

18   Monji’s (“plaintiff”) suit against it, contending plaintiff’s complaint fails to allege with sufficient

19   particularity the claims against KCHA. (See Doc. No. 12.) The complaint asserts violations of

20   plaintiff’s right to due process under the Fourteenth Amendment and the right to be free from

21   cruel and unusual punishment under the Eighth Amendment, with those claims brought pursuant

22   to 28 U.S.C. § 1983 (“§ 1983”). (See Doc. No. 1.) The court has considered the parties’ papers

23   and finds it appropriate to rule on plaintiff’s motion without oral argument. See Local Rule

24   230(g). For the reasons set forth below, the court will grant KCHA’s motion to dismiss.

25                                             BACKGROUND

26          In his complaint, plaintiff alleges as follows. Plaintiff was incarcerated in Kern County

27   Jail from August 15, 2018, until sometime in October of 2018. (Doc. No. 1 at ¶ 10.) After being

28   released, plaintiff was re-arrested that same month on an unspecified date. (Id.) Plaintiff was in
                                                         1
     Case 1:19-cv-01526-NONE-JLT Document 23 Filed 08/12/20 Page 2 of 7

 1   custody through December 21, 2018. (Id.) During some of the time plaintiff held in custody, he

 2   was a pretrial detainee. (Id.) During the balance of the time, he was a convicted prisoner. (Id.)

 3   The dates for these periods of time are not specified in the complaint. (Id.)

 4          Plaintiff alleges he has a “history of requiring mental health services” and has “a

 5   psychiatric diagnosis.” (Doc. No. 1 at ¶ 11.) During the two periods of his time custody, plaintiff

 6   contends that he did not receive adequate mental health care. (Id. at ¶ 12.) He states he received

 7   a mental health screening from an unlicensed associate social worker on August 26, 2018, which

 8   indicated that he needed a psychiatric evaluation, as well as verifications of his medications. (Id.)

 9   Plaintiff contends he was not seen by a psychiatrist until December 6, 2018, at which time

10   medications were prescribed to him. (Id.) During much of his time in custody, plaintiff alleges

11   he was held in isolation, under official policy or custom and practice, because there were no

12   facilities at the Kern County Jail to house those suffering with mental health issues. (Id. at ¶ 13.)

13   Plaintiff contends that the delay in his receiving appropriate psychiatric evaluation and adequate

14   mental health care, as well as the periods of time he was held in isolation, deprived him of his

15   constitutional rights. (Id. at ¶¶ 14–15.)

16                                          LEGAL STANDARD

17          A motion to dismiss pursuant to Rule 12(b)(6) is a challenge to the sufficiency of the

18   allegations set forth in the complaint. Dismissal under Rule 12(b)(6) is proper where there is

19   either a “lack of a cognizable legal theory” or “the absence of sufficient facts alleged under a

20   cognizable legal theory.” Balisteri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990).
21   In considering a motion to dismiss for failure to state a claim, the court generally accepts as true

22   the allegations in the complaint, construes the pleading in the light most favorable to the party

23   opposing the motion, and resolves all doubts in the pleader’s favor. Lazy Y. Ranch LTD v.

24   Behrens, 546 F.3d 580, 588 (9th Cir. 2008).

25          To survive a 12(b)(6) motion to dismiss, the plaintiff must allege “enough facts to state a

26   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
27   (2007). “A claim has facial plausibility when the Plaintiff pleads factual content that allows the

28   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
                                                        2
     Case 1:19-cv-01526-NONE-JLT Document 23 Filed 08/12/20 Page 3 of 7

 1   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

 2   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

 3   unlawfully.” Id. (quoting Twombly, 550 U.S. at 556). “While a complaint attacked by a Rule

 4   12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's obligation to

 5   provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and conclusions.”

 6   Twombly, 550 U.S. at 555 (internal citations omitted). Thus, “bare assertions . . . amount[ing] to

 7   nothing more than a ‘formulaic recitation of the elements’ . . . are not entitled to be assumed

 8   true.” Iqbal, 556 U.S. at 681. “[T]o be entitled to the presumption of truth, allegations in a

 9   complaint . . . must contain sufficient allegations of underlying facts to give fair notice and to

10   enable the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th

11   Cir. 2011). In practice, “a complaint . . . must contain either direct or inferential allegations

12   respecting all the material elements necessary to sustain recovery under some viable legal

13   theory.” Twombly, 550 U.S. at 562. To the extent that the pleadings can be cured by the

14   allegation of additional facts, a plaintiff should be afforded leave to amend. Cook, Perkiss and

15   Liehe, Inc. v. Northern Cal. Collection Serv., Inc., 911 F.2d 242, 247 (9th Cir. 1990) (citations

16   omitted).

17                                                ANALYSIS

18          KCHA argues that plaintiff’s claim is deficient because he fails to allege an affirmative

19   act or omission by KCHA that would make it liable and, instead, plaintiff makes only conclusory

20   allegations couched in the form of “defendants and each of them,” indiscriminately lumping all
21   named defendants together. (Doc. No. 12 at 4.) In his opposition to the pending motion to

22   dismiss, plaintiff argues that he has pled sufficient facts to state cognizable claims under Monell

23   v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658 (1978). (Doc. No. 14 at 8.)

24   A.     The Sufficiency of Plaintiff’s Claims

25          To state a claim under 28 U.S.C. § 1983, plaintiff must allege facts showing that: (1) the

26   defendant was acting under color of state law at the time the complained of act was committed;
27   and (2) the defendant’s conduct deprived plaintiff of rights, privileges, or immunities secured by

28   the Constitution or laws of the United States. Jensen v. City of Oxnard, 145 F.3d 1078, 1082 (9th
                                                         3
     Case 1:19-cv-01526-NONE-JLT Document 23 Filed 08/12/20 Page 4 of 7

 1   Cir. 1998). Section 1983 requires that there be an actual connection or link between the actions

 2   of the defendant and the constitutional deprivations alleged to have been suffered by the plaintiff.

 3   See Monell, 436 U.S. 658. The Ninth Circuit has held that “[a] person ‘subjects’ another to the

 4   deprivation of a constitutional right, within the meaning of section 1983, if he does an affirmative

 5   act, participates in another’s affirmative acts or omits to perform an act which he is legally

 6   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

 7   F.2d 740, 743 (9th Cir. 1978). In order to state a claim for relief under § 1983, a plaintiff must

 8   satisfy the “linkage requirement”—meaning that the plaintiff must allege facts linking each

 9   named defendant with some affirmative act or omission that demonstrates a violation of the

10   plaintiff’s federal rights. The plaintiff must specify which defendant(s) she feels are responsible

11   for each violation of her constitutional rights and the factual basis, as her complaint must put each

12   defendant on notice of plaintiff’s claims against her. See Austin v. Terhune, 367 F.3d 1167, 1171

13   (9th Cir. 2004).

14          A municipality cannot be held liable under § 1983 for the actions of its employees under

15   the theory of respondeat superior. Monell, 436 U.S. at 691. To state a claim against a public

16   entity under Monell, a plaintiff must plead “(1) that the plaintiff possessed a constitutional right of

17   which she was deprived; (2) that the municipality had a policy; (3) that this policy amounts to

18   deliberate indifference to the plaintiff’s constitutional right; and, (4) that the policy is the moving

19   force behind the constitutional violation.” Dougherty v. City of Covina, 654 F.3d 892, 900

20   (2011) (internal quotation marks and citations omitted). The alleged policy must be the result of a
21   decision of a person employed by the entity who has final decision or policy making

22   authority. Monell, 436 U.S. at 694.

23          Here, plaintiff’s specific allegations against KCHA (and the other named defendants)2

24   include that “defendants and each of them”: “were aware of [plaintiff’s] psychiatric diagnosis”

25
     2
26     The additional defendants named by plaintiff in this action are: County of Kern, a public entity;
     County of Kern Sheriff’s Department, an agency of the County of Kern; Behavioral Health and
27   Recovery Services, an agency of the County of Kern; Sheriff Donny Youngblood, a public
     employee; Deputy Tyson Davis, a public employee; Bill Walker, a public employee; and Does 1-
28   10.
                                                      4
     Case 1:19-cv-01526-NONE-JLT Document 23 Filed 08/12/20 Page 5 of 7

 1   and that “he would require mental health services” (¶ 11); “failed to provide adequate mental

 2   health care” to plaintiff (¶ 12); “had an explicit policy and or custom and practice of isolating

 3   prisoners with mental health issues from other prisoners” (¶ 13); “were aware that its policies and

 4   procedures resulted in the deprivation of civil rights to those persons in its jail population” with

 5   “mental health issues,” creating a “substantial risk of suffering serious harm,” and “did not take

 6   available measures to abate that risk” of harm (¶ 14); “were aware that said acts were not

 7   designed or carried out for purposes of providing mental health treatment” but rather “for the

 8   purpose of punishment” (¶ 15); “deprived [p]laintiff of his civil rights” and “acted with deliberate

 9   indifference” (¶¶ 17-18); and “purposefully made a decision under which plaintiff was confined”

10   in isolation and failed “to provide [p]laintiff with mental health services,” which caused him harm

11   (¶ 21). (Doc. No. 1; see also Doc. No. 12 at 4.)

12          The allegations in plaintiff’s complaint are largely conclusory. To the extent plaintiff

13   alleges that the Doe defendants may be employees or agents of KCHA (Doc. No. 1 at ¶ 9),

14   plaintiff has not alleged any facts showing any connection or link between the deprivations

15   alleged and the acts or omissions of the unidentified Doe employees or agents. Plaintiff’s

16   repeated use of “defendants and each of them” (and one or two variants) simply does not assert

17   with sufficient specificity how Doe employees or agents of KCHA are allegedly responsible for

18   the claimed constitutional violations. Though plaintiff has alleged that KCHA “provides medical,

19   psychological and other ancillary services to” Kern County’s jail facilities (Id. at ¶ 8), there are no

20   specific assertions that agents or employees of KCHA had contact with or were responsible for
21   plaintiff’s confinement in isolation or his allegedly deficient mental health care. That, coupled

22   with the “bare assertions . . . amount[ing] to nothing more than a ‘formulaic recitation of the

23   elements’ . . . are not entitled to be assumed true.” Iqbal, 556 U.S. at 681.

24          To the extent plaintiff asserts Monell claims against KCHA, which he argues he has

25   sufficiently alleged, plaintiff has not satisfied the applicable pleading standard. As stated above, a

26   Monell claim requires allegations that the plaintiff was deprived of a constitutional right; that the
27   municipality involved had a policy and that policy amounted to deliberate indifference to the

28   plaintiff’s constitutional right; and, that the policy was the moving force behind the constitutional
                                                        5
     Case 1:19-cv-01526-NONE-JLT Document 23 Filed 08/12/20 Page 6 of 7

 1   violation. Dougherty, 654 F.3d at 900. Additionally, “a plaintiff asserting a Monell claim,

 2   including a claim based on a policy, practice, or custom, must contain sufficiently detailed factual

 3   allegations ‘to give fair notice and to enable the opposing party to defend itself effectively’ and

 4   which ‘plausibly suggest an entitlement to relief.’” J.M. By & Through Rodriguez v. County of

 5   Stanislaus, 1:18-cv-01034-LJO-SAB, 2018 WL 5879725, at *4 (E.D. Cal. Nov. 7, 2018) (quoting

 6   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)). The factual allegations “must plausibly

 7   suggest an entitlement to relief, such that it is not unfair to require the opposing party to be

 8   subjected to the expense of discovery and continued litigation.” Starr, 652 F.3d at 1216.

 9           Here, plaintiff’s complaint is devoid of the sufficiently detailed factual allegations

10   required. The court acknowledges the potential difficulty in pleading a Monell claim pre-

11   discovery; however, plaintiff has not alleged anything akin to: a specific policy, rather than a

12   bare assertion; a policy that was held by KCHA, as opposed to one or more of the other named

13   defendants; or a policy that was a moving force behind the plaintiff’s detention in isolation and

14   alleged negligent mental health care. Even accepting plaintiff’s allegations as true for the

15   purposes of this motion, some of the policies alleged in the complaint are vague, and perhaps

16   more importantly, the policies are not specifically attributed to KCHA but rather to all the named

17   defendants without distinction. For these reasons, plaintiff’s Monell claims fail as pled.

18           On a related matter, plaintiff incorporates new factual allegations in his opposition to

19   KCHA’s motion, and he also attaches extrinsic documents in support of some of these factual

20   allegations. (See, e.g., Doc. No. 14 at 2, 3-4, 6, 9.) New allegations contained in an opposition
21   motion are irrelevant when deciding a motion to dismiss pursuant to Rule 12(b)(6). Schneider v.

22   California Dept. of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998). “In determining the propriety

23   of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff’s moving

24   papers, such as a memorandum in opposition to a defendant’s motion to dismiss” because the

25   memorandum is not a pleading under Federal Rule of Civil Procedure 7(a). Id. (emphasis

26   original). Therefore, in reaching its decision, the court did not consider plaintiff’s new factual
27   allegations or his extrinsic documents, which are not quoted or referenced in his complaint, or

28   otherwise integral to it.
                                                         6
     Case 1:19-cv-01526-NONE-JLT Document 23 Filed 08/12/20 Page 7 of 7

 1   B.      Punitive Damages

 2           Last, KCHA states that punitive damages are unavailable against public entities as a

 3   matter of law and that it (KCHA) is a public entity. (Doc. Nos. 12 at 5; 15 at 3.) Presumably,

 4   KCHA seeks to strike plaintiff’s punitive damages claims against it. Plaintiff did not respond to

 5   KCHA’s assertion in his opposition.

 6           A public entity is immune from punitive damages under § 1983. City of Newport v. Fact

 7   Concerts, Inc., 453 U.S. 247, 271 (1981). For that reason, underscored by plaintiff’s apparent

 8   non-opposition, the court finds KCHA is not subject to punitive damages.

 9                                              CONCLUSION

10           For the reasons set forth above, defendant Kern County Hospital Administration’s motion

11   to dismiss (Doc. No. 12) is GRANTED in its entirety WITHOUT PREJUDICE, and plaintiff’s

12   claims against KCHA are dismissed.

13           Plaintiff will be granted 30 DAYS TO AMEND his complaint, and is warned that his

14   failure to do so will result in the dismissal of that defendant with prejudice. Plaintiff is also

15   forewarned that this will likely be his last opportunity to amend and cure the noted deficiencies of

16   his pleading of claims against defendant Kern County Hospital Administration. The court further

17   warns plaintiff that KCHA is not subject to punitive damages as a matter of law and any punitive

18   damages claims against that defendant included in any amended complaint plaintiff elects to file

19   will be stricken.

20   IT IS SO ORDERED.
21
          Dated:   August 11, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                         7
